PER CURIAM.
The petition is granted and Gladys Conde is hereby afforded a belated appeal from judgment and sentence in case number 05-715-CF in the Circuit Court for Clay County. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court who shall treat it as a timely notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). The trial court shall appoint counsel for petitioner if she qualifies for such an appointment.
BROWNING, C.J., ALLEN and THOMAS, JJ., CONCUR.